STRAS, Justice
(concurring in part, dissenting in part).
I join the court’s opinion, except its decision to review the appellants’ “reasonable expectations” argument in the interest of justice. See Minn. R. Civ.App. P. 108.04 (“The appellate courts may reverse, affirm or modify the judgment or order appealed from or take any other action as the interest of justice may require.”). -The court claims that there is an inextricable relationship between the proper interpretation of the absolute pollution exclusion and an insured’s “reasonable expectations” about the scope of coverage of a commercial general liability insurance policy. The court, however, does not discuss — much less rely on — the appellants’ reasonable expectations in concluding that carbon monoxide is a “pollutant” under the plain language of the absolute pollution exclusion. To the contrary, the court summarily holds, based on Board of Regents of the University of Minnesota v. Royal Insurance Company of America, 517 N.W.2d 888 (Minn.1994), that the “reasonable expectations” doctrine does not apply as a matter of law when a pollution exclusion is “plainly designated” as an exclusion. See supra at 2. Under these circumstances, I see no reason to depart from our general rule that we do not review issues that the parties raise for the first time before this court. See Broehm v. Mayo Clinic Rochester, 690 N.W.2d 721, 728 (Minn.2005).